Case 1:19-cr-00140-RBJ Document 18-2 Filed 08/07/19 USDC Colorado Page 1 of 1




 DEFENDANT:          Ryan Medhurst

 AGE/YOB:            1975

 COMPLAINT           ______ Yes      ___X____ No
 FILED?
                     If Yes, MAGISTRATE CASE NUMBER_____________

 HAS DEFENDANT BEEN ARRESTED ON COMPLAINT?                    __ Yes     __ No
   If No, a new warrant is required

 OFFENSE(S):         Count 8 18 U.S.C. §1039 (Fraud in connection with obtaining
                     confidential phone records)
 LOCATION OF         Larimer County, Colorado
 OFFENSE:

 PENALTY:            Count 8 NMT 10 years imprisonment, NMT $250,000 fine, or both;
                     NMT 3 years supervised release; $100 special assessment and
                     restitution, each count.

 AGENT:              Mike Thrapp
                     Task Force Officer, FBI Safe Streets Task Force

 AUTHORIZED          Greg Holloway, AUSA
 BY:                 Assistant U.S. Attorney


ESTIMATED TIME OF TRIAL:

 X five days or less; ___ over five days

THE GOVERNMENT

 X will not seek detention

    will seek detention in this case based on 18 U.S.C. § 3142(f)(2)

The statutory presumption of detention is not applicable to this defendant.




                                            1
